Case: 14-50543      Document: 00512958565         Page: 1    Date Filed: 03/05/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 14-50543                                 FILED
                                  Summary Calendar                           March 5, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JULIAN NEVAREZ-BLANCO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-1055


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Julian Nevarez-Blanco appeals the 64-month
within-guidelines sentence imposed following his guilty plea conviction for
illegal reentry after deportation, in violation of 8 U.S.C. § 1326. Nevarez-
Blanco challenges the reasonableness of his sentence, claiming that it is
greater than necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a).
In support of his claim, he argues that, given the nature of his offense, the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50543     Document: 00512958565     Page: 2    Date Filed: 03/05/2015


                                  No. 14-50543

sentence overstates its seriousness, fails to provide just punishment for it, and
undermines respect for the law. He adds that the illegal reentry Guideline,
U.S.S.G. § 2L1.2, is not empirically based and results in the double counting of
prior criminal convictions; that his sentence is greater than necessary to
provide adequate deterrence; and that his sentence fails adequately to account
for his personal history and characteristics, specifically, his lack of education,
his motive for returning to the United States to work, and his cooperation with
authorities.
      Nevarez-Blanco did not object to the substantive reasonableness of his
sentence in the district court, so plain error review applies. See United States
v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). Although Nevarez-Blanco
acknowledges this, he seeks to preserve the issue for further review.
      Nevarez-Blanco’s     within-guidelines     sentence   is    entitled   to   a
presumption of reasonableness. United States v. Alonzo, 435 F.3d 551, 554
(5th Cir. 2006). As he correctly concedes, we have rejected the argument that
a presumption of reasonableness should not apply to his sentence because
§ 2L1.2 lacks empirical support. See United States v. Duarte, 569 F.3d 528,
529-31 (5th Cir. 2009); United States v. Mondragon-Santiago, 564 F.3d 357,
366-67 (5th Cir. 2009).    We have also rejected the contention that illegal
reentry is merely an international trespass offense that is treated too harshly
under § 2L1.2, see United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir.
2006), and that a sentence imposed pursuant to § 2L1.2 is greater than
necessary to meet § 3553(a)’s goals as a result of any double counting inherent
in that Guideline, see Duarte, 569 F.3d at 529-31.
      In sentencing Nevarez-Blanco, the district court noted his two prior
federal convictions and his repeated illegal reentries.          Nevarez-Blanco’s
contentions regarding his mitigating factors and benign motive do not rebut



                                        2
    Case: 14-50543   Document: 00512958565     Page: 3   Date Filed: 03/05/2015


                                No. 14-50543

the presumption of reasonableness and fail to show that the court plainly
erred. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009); see also
United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008). The
judgment of the district court is AFFIRMED.




                                      3